ON PETITIONS FOR REHEARING AND PETITIONS FOR REHEARING EN BANC
GEE, Circuit Judge:
In their petitions for rehearing, appellants Cook, Cravero, Chandler and Willets *421have questioned the logic of our panel’s holding that the arrests made after an illegal entry of Ms. Cook’s home were somehow made legal because of valid arrest warrants. Upon reconsideration of this seeming paradox, we find that we erred in requiring probable cause plus exigent circumstances to validate the entry without a search warrant.
As early as Agnello v. United States, 269 U.S. 20, 46 S.Ct. 4, 70 L.Ed. 145 (1925), the Supreme Court recognized that an entry to execute an arrest warrant is an exception to the requirement of a search warrant to intrude into a home. See also United States v. Jeffers, 342 U.S. 48, 72 S.Ct. 93, 96 L.Ed. 59 (1957); United States v. Rabinowitz, 339 U.S. 56, 70 S.Ct. 430, 94 L.Ed. 653 (1950). In Ker v. California, the Court quoted with approval Justice Traynor’s opinion in People v. Maddox, 46 Cal.2d 301, 306, 294 P.2d 6, cert. denied, 352 U.S. 858, 77 S.Ct. 81, 1 L.Ed.2d 65 (1956):
“[W]hen an officer has reasonable cause to enter a dwelling to make an arrest and as incident to that arrest is authorized to make a reasonable search, his entry and his search are not unreasonable.”
374 U.S. 23, 39, 83 S.Ct. 1623, 1633, 10 L.Ed.2d 726 (1963).
The law of this circuit, which our panel opinion overlooked, is that when an officer holds a valid arrest warrant and reasonably believes that its subject is within premises belonging to a third party, he need not obtain a search warrant to enter for the purpose of arresting the suspect. United States v. James, 528 F.2d 999, 1017 (5th Cir. 1976); Rodriguez v. Jones, 473 F.2d 599, 605-06 (5th Cir.), cert. denied, 412 U.S. 953, 93 S.Ct. 3023, 37 L.Ed.2d 1007 (1978). The test is properly framed in terms of reasonable belief. Probable cause is essentially a concept of reasonableness, but it has become a term of art in that it must always be determined by a magistrate unless exigent circumstances excuse a search warrant. When one says “probable cause,” therefore, one also says either “magistrate” or “exigent circumstances.” Reasonable belief embodies the same standards of reasonableness but allows the officer, who has already been to the magistrate to secure an arrest warrant, to determine that the suspect is probably within certain premises without an additional trip to the magistrate and without exigent circumstances.1 Accord United States v. Brown, 151 U.S.App.D.C. 365, 467 F.2d 419 (1972); United States v. McKinney, 379 F.2d 259 (6th Cir. 1967). The reasonableness of the officer’s judgment is always subject to judicial review, of course.
Because entry to execute an arrest warrant is treated by this court as an exception to the requirement of a search warrant,2 we withdraw that portion of our panel opinion which held the entry into Ms. Cook’s home illegal. Having personally observed Cravero and Chandler enter the Cook residence, the officers’ belief that the suspects were within those premises was clearly reasonable, and their entry to execute arrest warrants on those two individuals was therefore legal and the arrests valid. The protective sweep incident to the arrests was permissible for the reasons noted in our earlier opinion.
The petition for rehearing is DENIED, and no member of this panel nor judge in regular active service on the court having requested that the court be polled on rehearing en banc (Rule 35, Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12), the petition for rehearing en banc is DENIED.

. One explanation for not requiring a search warrant to enter a third person’s home to execute an arrest is that there is no need to particularize the search — the arrest warrant has already done that. There is not the same danger of the "general writ” which is the reason for requiring that a search warrant describe what specific items police are allowed to search for.


. The exception is limited to protect against a general police canvassing of the homes of all of the suspect’s acquaintances. There must be a reasonable belief that the person named in the arrest warrant is inside; furthermore, the entry is valid only for the purpose of executing the arrest and not for conducting a general search.